Fourth Court of Appeals
                                San Antonio, Texas
                                     November 8, 2016

                                    No. 04-16-00532-CV

  FRANKLIN ADVISERS, INC., on behalf of certain investment funds managed by it; Oz
Management LP, on behalf of certain investment funds managed by it, Oz Management II LP, on
     behalf of certain investment funds managed by it; and Benefit Street Partners, LLC,
                                         Appellants

                                             v.

      IHEARTCOMMUNICATIONS INC., f/k/a Clear Channel Communication, Inc.,
                             Appellee

                 From the 285th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016-CI-04006
                      Honorable Cathleen M. Stryker, Judge Presiding


                                      ORDER
       Appellants' unopposed motion for extension of time to file brief is hereby GRANTED.
The appellants' brief is due on or before January 17, 2017.



                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of November, 2016.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court